Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	Claims 1-20 were allowed.
The following is an examiner’s statement of reasons for allowance: it is the position of the examiner that it is not known in the prior art to form 1) a DNA or genome sequencing device by depositing a pair of electrodes on a substrate separated by a nano-sized gap, followed by depositing a resist on the electrode, wherein thereafter the resist layer is patterned to create an exposed region near the nano-sized gap and then increasing a surface area of the exposed region on each electrode then exposing the region to a biomolecule having first and second ends, each end respectively comprising a functionalization for bonding to the pair of electrodes, wherein the biomolecule bridges the nano-sized gap wherein the ends of the biomolecule are bound to each electrode as in claim 1 or 2) to form a DNA or genome sequencing device by depositing a pair of electrodes on a substrate separated by a nano-sized gap, followed by depositing a resist on the electrode, wherein thereafter the resist layer is patterned to create an exposed region near the nano-sized gap and increasing the surface area of the exposed region and then exposing the region to a biomolecule having first and second ends, each end respectively comprising a functionalization for bonding to the pair of electrodes, wherein the biomolecule bridges the nano-sized gap wherein the ends of the biomolecule are bound to each electrode as in claim 9. 
The most pertinent prior art (USPGPub 2004/0248282) teaches the formation of a device substantially the same as that of the current claims at least in function.  However, the formation process of the prior art does not include depositing a resist over the electrodes in order to pattern them for any further processing, especially such as plasma etching in order to roughen the exposed region or otherwise.
Another prior art (USPGPub 2014/0377900) teaches forming a nanowire between two electrodes to connect them.  However, the prior art forms the nanowire by cutting away material already present and not by deposition of a material that could read on a biomolecule.
Another prior art (USPGPub 2009/0027036) teaches the formation of an electronic device having a gap spanned by a molecular material as a way of bridging the gap.  However, the prior art processes are substantially different from those of the current claims as the prior art processes does not teach exposure steps of the electrodes and the prior art device would not function in the same manner as that of the current claims based on the structure thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717